DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Amendment filed 09/20/2021.  Claims 7-10, 12, and 23 are pending.  Claim 32 is new.  Claims 1-6, 11, 13-22, and 24-32 have been canceled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 344 in FIG. 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 12, and 23 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation "the one blade flap extending the entire length of the trailing edge of the respective blade" in lines 7-8.  The specification discloses "In some embodiments, flap 352 can extend from less than 10 percent to almost the entire length of the trailing edge 328 of the rotor blade 312." (See e.g., ¶ [0076])  Owing to differences between the specification and claim, the claim is not supported.  The claim recites "... extending the entire length of the trailing edge of the respective blade ..."  The specification recites "... extend from less than 10 percent to almost the entire length of the trailing edge 328 of the rotor blade 312 …"

As appropriate, these rejections may be overcome, for example, by clarifying on the record where support can be found and how that support relates to the recitations or by amending to clearly supported recitations.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
Additionally, claims 8-10, 12, and 23 are rejected because they depend from a rejected, an unsupported parent claim.


The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12, and 23 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  Evidence that claim 7 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention can be found in the reply filed 05/26/2017.  In that paper, the inventor or a joint inventor, or for pre-AIA  the applicant has stated "In some embodiments, flap , and this statement indicates that the invention is different from what is defined in the claim(s) because claim 7 recites "the flap extending the entire length of the trailing edge of the respective blade" in lines 7-8.
Additionally, claims 8-10, 12, and 23 are rejected because they depend from a rejected, an unsupported parent claim.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are moot due to new grounds of rejections necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/TERRI L FILOSI/Examiner, Art Unit 364404 October 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644